            Case 1:16-cv-00041-CFC Document 281 Filed 08/01/19 Page 1 of 1 PageID #: 11526

                                                                                            Francis DiGiovanni
                                                                                            302-467-4266 Direct
                                                                                            302-467-4201 Fax
                                                                                            Francis.DiGiovanni@dbr.com


          Law Offices

 222 Delaware Avenue
                                                                 August 1, 2019
            Suite 1410
      Wilmington, DE
          19801-1621
                          VIA ELECTRONIC FILING
         302-467-4200
     302-467-4201 fax
www.drinkerbiddle.com
                          The Honorable Colm F. Connolly
                          U.S. District Court for the District of Delaware
                          J. Caleb Boggs Federal Building
                          844 N. King Street
         CALIFORNIA
                          Wilmington, DE 19801-3556
       CONNECTICUT

          DELAWARE

             ILLINOIS
                                 Re:     f’real Foods, LLC et al. v. Hamilton Beach Brands, Inc. et al.,
             LONDON                      C.A. No. 16-41-CFC
         NEW JERSEY

           NEW YORK       Dear Magistrate Judge Burke:
      PENNSYLVANIA

                TEXAS
                                  In response to the Court’s July 31, 2019 oral order, defendants state as follows: The
    WASHINGTON D.C.
                          issue of indefiniteness of the “sufficient mass” limitations of claim 22 of the ‘150 patent
                          and claims 1, 5, 6, 10, and 11 of the ‘658 patent was tried to the Court as a bench trial under
                          Fed. R. Civ. P. 39(a)(1) and (b). In lieu of presenting live evidence of non-jury issues in
                          Court (as described in D.I. 167 at 1-2), the parties stipulated to bench trial based on the
                          papers and evidence corresponding to the existing record. (Trial at Tr. 11:2-
                          12:7). Judgment may be entered on the indefiniteness issues after a bench trial pursuant
                          to Fed. R. Civ. P. 52(a) and (c).



                                                                             Respectfully submitted,



                                                                             Francis DiGiovanni


                          cc:    Counsel of Record (via ECF)
                                 Clerk of the Court (via ECF)




       Established 1849
